         Case 1:20-cv-00738-LAP Document 11 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KC Alfred,                                                            4/20/2020

                                Plaintiff,
                                                           1:20-cv-00738 (LAP)
                   -against-
                                                           ORDER SCHEDULING
 ESPN, Inc.,                                               SETTLEMENT CONFERENCE

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Wednesday, May 27, 2020 at 2:00 p.m. However, due to recent public health concerns, the

settlement shall proceed by telephone unless the parties advise the Court that they have access

to and prefer proceeding by alternative remote means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               April 20, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
